DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the rejection to the claims under 35 U.S.C. 101 have been fully considered and they are persuasive. The rejection is now withdrawn.
Applicant’s arguments with respect to the rejection to claim 23 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not solely rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
	Claim 28 recites in line 6: the term “a plurality of transducers” should be corrected to –the plurality of transducers.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the processing device” in claims 23, 26, and 33. ). The term “device” is a non-structural generic placeholder that does not include any specific structure for performing the accompany functions. See MPEP 2181.I.A: The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification, [0097] discloses that the processing device 3102 includes a camera 3107, a display screen 3108, a processor 3110, a memory 3112, and an input device 3118. The processing device 3102 is wired and/or wireless communication with the ultrasound device 3106. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23, 25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl (US 2018/0085096 A1, 2018-03-29) in view of Neubach et al (US 2011/0112549 A1, Filed 2011-01-04, hereinafter “Neubach”).
Claim 23: Brandl discloses, An apparatus (ultrasound imaging system 100, see FIG. 1), comprising: a processing device (controller circuit 136 in FIG. 1) in operative communication with an ultrasound device (ultrasound probe 126, see FIG. 1) having a transducer array comprising a plurality of transducers (0018; “the transducer array 112 may be a matrix array of transducer elements 124 arranged to include an elevation direction and an azimuth direction…the transducer array 112 may include an array of 128 transducer elements 124”), a first long side (The first long side of the transducer array amounts to sector FOV 622 directed to the transducer elements that are not transducer elements 124, see Fig. 6B; 0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142... The sector FOV 622 also includes a different active footprint 624 that is shifted from the active footprint 608 by the controller circuit 136 to not include transducer elements 124 in the azimuth direction and the elevation direction”;), and a second long side (The second long side of the transducer array amounts to sector FOV 632 directed to the second segment or portion of transducer elements 124, see Fig. 6C; 0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.. For example, the controller circuit shifts the sector FOV 622 to form the sector FOV 632 such that the sector FOV 622 includes a first segment or portion of the transducer elements 124 corresponding to the active footprint 624 and the sector FOV 632 includes a second segment or portion of the transducer elements 124 corresponding to the active footprint 634.” 0017; “The probe/SAP electronics 110 may also be used to group transducer elements 124 into one or more sub-apertures.”); The array as two long sides particularly selected as specifically shown in FIGS. 6B and 6C), 
wherein the processing device (controller circuit 136) is configured to: 
receive, using a graphical user interface (GUI), a user selection corresponding to the first long side of the transducer array; (see FIG. 6B; FOV 622, refer to Claim 7; “touchscreen display communicatively coupled to the controller circuit, wherein the touchscreen display is configured to receive one or more user selections, the controller circuit is configured to adjust the sector FOV based on the one or more user selections”; as well as 0046; “The user interface 142 controls operations of the controller circuit 136 and is configured to receive inputs from the user. The user interface 142 may include a keyboard, a mouse, a touchpad, one or more physical buttons, and/or the like. Based on selections received by the user interface 142 the controller circuit 136 may adjust the sector FOV 302, 410, 420, 430, 446, 450 by shifting the virtual apex 310, 412, 432, 444, the active footprint 304, 416, 426, 448, and/or the imaging angle 414, 424, 438 of the ultrasound probe 126.”; as well as 0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142…”;  The control circuit is configured to adjust the sector FOV based on the one or more user selections on the user interface 142. These user selections are seen as inputs wherein the control circuit 136 shifts the virtual apex to the location corresponding to the first long side FOV 622 of the transducer array. As such Brandl discloses receive, using a graphical user interface, a user selection corresponds to the first long side of the transducer array.)  and 
wherein the ultrasound device (ultrasound probe 126) is configured to: 
select (0046; “Based on selections received by the user interface 142 the controller circuit 136 may adjust the sector FOV”) a subset of the plurality of transducers adjacent to the first long side of the transducer array (see FIG. 6B; FOV 622, 0057; “the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”), and
transmit, using a transmitter in the ultrasound device, an electric signal to the subset of the plurality of transducers to produce an aperture (0018: “The signal transmitted by the transmitter 122 in turn drives a plurality of transducer elements 124 within a transducer array 112.”; as well as 0017; “The probe/SAP electronics 110 may also be used to group transducer elements 124 into one or more sub-apertures.”; as well as 0058: “, the controller circuit 136 acquires ultrasound data of the ROI based on the sector FOV 622 of the ultrasound probe 126. For example, the transducer elements 124 may emit pulsed ultrasonic signals, at least a portion of the ultrasonic signals are reflected based from the ROI and received by the transducer elements 124.”; The desired FOV is generated by the transmitter to produce an aperture of the transducer array.), and 
generate ultrasound data of an anatomical region based on the aperture in response to transmitting the electrical signal.
Brandl fails to disclose that the location in the patient refers is a location where an object is inserted, and the location corresponding to the first long side of the transducer array. 
However, Neubach discloses, receive, a user selection of a location in a patient where an object is inserted, the location corresponding to the first long side of the transducer array; and (FIG. 2 shows the insertion of the flexible needle 24 is adjacent to the transducer housed in probe 22, refer to 0081: “The probe may generally incorporate both the ultrasound transducer and the sensor system”); as well as 0097: “(ii)…the needle entry point is determined either by the physician using his judgment, or it can be calculated by the control system computer… (iii) Obstacles between the target and the entry point are selected by the user. (iv) The robot is commanded to move the needle to the entry point and the algorithm for tip detection is applied to detect the initial position of the tip…”; as well as 0106: “the surgeon delineates with the help of a pointing device such as a computer mouse, the target location and a suitable needle tip entry point, whether physician selected or calculated by the control system.”; therefore, the user selection is received by the processor. The location corresponding to the first long side of the transducer array is seen in FIG. 3A. FIG. 3A, which shows the insertion of the flexible needle is along a side of the transducer. 
Thus It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processing device configured to receive, using a graphical user interface of Brandl to include receiving a user selection of a location in a patient wherein an object is inserted (i.e. the needle), the location corresponding to the first long side of the transducer array as taught by Neubach. The motivation to do this yields predictable results such as improving techniques for needle placement in order to avoid needle misplacement. 

Claim 25: Brandl as modified discloses all the elements above in claim 23, Brandl further discloses, wherein the subset of the plurality of transducers adjacent (0006; “The system includes a controller circuit that is configured to control the matrix array probe to acquire ultrasound data from a sector field of view (FOV) with a subset of the plurality of transducer elements.”; 0026; “the controller circuit 136 may define the virtual apex 310 relative to the transducer array 112 and select a subset of the plurality of transducer elements 124 of the transducer array 112 as the active footprint 304.”; [the subset of transducer elements selected are defined by the virtual apex] see FIG. 6B) to the first long side (see FIG. 6B; FOV 622) of the transducer array comprises a centroid (virtual apex 620; 0057; “the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”) that is closer to the first long side (see FIG. 6B; FOV 622) of the transducer array than the second long side (see FIG. 6C; FOV 632) of the transducer array.

Claim 29: Brandl as modified discloses all the elements above in claim 23, the modified combination above further discloses, wherein the object is a needle (FIG. 2 of Neubach shows the insertion of the flexible needle 24 is adjacent to the transducer housed in probe 22). 

Claim 31: Brandl as modified discloses all the elements above in claim 23, Brandl further discloses, wherein the processing device (the controller circuit 136)  is further configured to: 
display (0047; “a portion of the user interface 142 shown on a touchscreen display (e.g., the display 138) a first GUI option and a second GUI option, 
wherein the first GUI option corresponds to the first long side, and 
wherein the second GUI option corresponds to the second long side (0047; “the controller circuit 136 is configured to adjust the sector FOV…based on the selection of the one or more interface components of the GUI. The interface components may be presented in varying shapes and colors, such as a graphical or selectable icon, a slide bar, a cursor, and/or the like.” [The interface components may be presented in varying shapes and colors, such as a graphical or selectable icon, a slide bar, a cursor, and/or the like is seen as an indication of the first long side or second long side depending on the selection]; 0048; “the interface components may perform various functions when selected, such as shifting the sector FOV 302, 410, 420, 430, 446, 450, adjusting the virtual apex 310, 412, 432, 444, adjusting the active footprint 304, 416, 426, 448, increasing and/or decreasing the imaging angle 414, 424, 438” As previously discussed the first long side of the transducer array amounts to sector FOV 622 directed to the transducer elements that are not transducer elements 124, see FIG. 6B. And the second long side of the transducer array amounts to sector FOV 632 directed to the second segment or portion of transducer elements 124, see FIG. 6C. Brandl also discloses in claim 6: “wherein the matrix array probe includes a housing having one or more user interface components, the controller circuit is configured to adjust the sector FOV based on a selection of the one or more user interface components.” As such, since the user interface of Brandl has one or more interface components configured to shift the FOV then Brandl discloses a first GUI option corresponding to the first long side and second GUI option corresponding to the second long side).

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Neubach, as applied to claim 23 above, in further view of Hiki et al (5186176 Filed 1991-04-09, hereinafter “Hiki”).
Claim 26: Brandl as modified discloses all the elements above in claim 23, Brandl further discloses, wherein the processing device (the controller circuit 136) is further configured to display (0047; “a portion of the user interface 142 shown on a touchscreen display (e.g., the display 138) an indication of the first long side (0047; “the controller circuit 136 is configured to adjust the sector FOV…based on the selection of the one or more interface components of the GUI. The interface components may be presented in varying shapes and colors, such as a graphical or selectable icon, a slide bar, a cursor, and/or the like.” [The interface components may be presented in varying shapes and colors, such as a graphical or selectable icon, a slide bar, a cursor, and/or the like is seen as an indication of the first long side or second long side depending on the selection]; 0048; “the interface components may perform various functions when selected, such as shifting the sector FOV 302, 410, 420, 430, 446, 450, adjusting the virtual apex 310, 412, 432, 444, adjusting the active footprint 304, 416, 426, 448, increasing and/or decreasing the imaging angle 414, 424, 438”)
Brandl fails to discloses, by highlighting a user selectable option that corresponds to the first long side of the transducer array.
However, Hiki discloses, by highlighting a user selectable options (PM1 and PM2, see FIG. 11) that corresponds to the first long side of the transducer array (transducer group 1B) (see re-produced FIG. 5 below which shows the corresponding transducer groups; “The controller 5 is responsive to an operator command from the keyboard 6 to apply to the switch 7 a switching control signal for switching between the ultrasonic transducer groups 1A and 1B.”; When information about the transducer groups 1A and 1B is supplied from the controller 5 to the probe mark generator 8B, probe marks PM1 and PM2 are displayed near the ultrasonic cross-sectional image IB in the scanning plane B and the ultrasonic cross-sectional image IA in the scanning plane A, respectively. The probe mark PM1 indicates that the image IB is obtained by the transducer group 1B, while the probe mark PM2 indicates that the image 1A is obtained by the transducer group 1A… Where the images IA and IB are displayed alternately, the image IA is displayed in real time and the image IB is not displayed or displayed in a freeze mode…”)

    PNG
    media_image1.png
    391
    422
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to include highlighting a user selectable options in combination with Brandl as modified teachings to corresponds to the first long side of the transducer array. The motivation to do this would be to yield predictable results such as giving a better visual indication of the particular transducer array directed to a region of interest.

Claim 28: Brandl as modified discloses all the elements above in claim 26, Brandl further discloses, wherein the processing device (the controller circuit 136) is configured, based on receiving a second user selection (0047; “The GUI may include one or more interface components that may be selected, manipulated, and/or activated by the user operating the user interface 142 (e.g., touchscreen, keyboard, mouse). For example, the controller circuit 136 is configured to adjust the sector FOV…based on the selection of the one or more interface components of the GUI.”), to configure the ultrasound device to: 
switch (0063; “the controller circuit 136 may shift the virtual apex 620 to a virtual apex 630 to form the sector FOV 632.”) from the subset of the plurality of transducers adjacent to the first long side (0057; “the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”) of the transducer array to using a different subset of a plurality of transducers adjacent to the second long side of the transducer array (0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.”).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Neubach, as applied to claim 23 above, in further view of de Jonge et al (US 2017/0360402 A1, Published 2017-12-21, hereinafter “de Jonge”).
Claim 30: Brandl as modified discloses all the elements above in claim 23: Brandl fails to discloses, further comprising: a camera device coupled to the processing device, wherein the camera device is configured to capture an image of the object, and wherein the processing device is further configured to display the image with an indication of a selection of the second long side superimposed on the image or video. 
However, de Jonge is relied upon to teach: a camera device (0167: “The disclosure provides techniques for tracking a location of an ultrasound device using a marker disposed on the ultrasound device. As discussed above, providing instructions to an operator of an ultrasound device through an augmented reality interface may make the instructions clearer and easier to understand. The augmented reality interface may include a captured image of a real-world environment (e.g., captured by a camera on a mobile smartphone) and one or more instructions overlaid onto the captured image regarding how to move the ultrasound device. Such augmented reality interfaces may be even more intuitive when the instructions are positioned relative to real-world objects in a captured image. For example, an arrow that instructs the operator to move the ultrasound device left may be clearer to the operator when the arrow is positioned proximate the ultrasound device in the captured image.”) coupled to the processing device, wherein the camera device is configured to capture an image of the object (0167: “Such augmented reality interfaces may be even more intuitive when the instructions are positioned relative to real-world objects in a captured image.”), and wherein the processing device is further configured to display the image with an indication of a selection of the second long side superimposed on the image or video (0206: “The augmented reality interface overlays the ultrasound image 610 and an ultrasound device symbol 608 onto an image of an ultrasound device 602 being used to image the subject 601 (e.g., captured from a front-facing camera in the handheld device computing device 604). As shown, the ultrasound image 610 is overlaid onto the portion of the subject 601 that is being imaged by the ultrasound device 602.; as well as refer to FIG. 5B and 6, which demonstrate a display of an image by a camera of the mobile device with an indication of a selection of the second long side superimposed on the image.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processing device of Brandl as modified to further comprise a camera device coupled to the processing device, wherein the camera device is configured to capture an image of the object, and wherein the processing device is further configured to display the image with an indication of a selection of the second long side superimposed on the image as taught by de Jonge. The motivation to do this yields predictable results such as providing instructions to an operator of an ultrasound device through an augmented reality interface to make the instructions clearer and easier to understand (0167 of de Jonge). 

Claim 32: Brandl as modified discloses all the elements above in claim 23: Brandl fails to discloses, wherein the GUI displays an ultrasound image of the anatomical region and an augmented reality interface comprising an image of the ultrasound device.
	However, de Jonge is relied upon to teach wherein the GUI displays an ultrasound image of the anatomical region and an augmented reality interface comprising an image of the ultrasound device (0167: “The disclosure provides techniques for tracking a location of an ultrasound device using a marker disposed on the ultrasound device. As discussed above, providing instructions to an operator of an ultrasound device through an augmented reality interface may make the instructions clearer and easier to understand. The augmented reality interface may include a captured image of a real-world environment (e.g., captured by a camera on a mobile smartphone) and one or more instructions overlaid onto the captured image regarding how to move the ultrasound device. Such augmented reality interfaces may be even more intuitive when the instructions are positioned relative to real-world objects in a captured image…”; as well as refer to FIG. 5B and 6 which clearly demonstrate a GUI display on a mobile device of an ultrasound image of the anatomical region and an augmented reality interface comprising an image of the ultrasound device.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the graphical user interface of Brandl as modified to further display an ultrasound image of the anatomical region and an augmented reality interface comprising an image of the ultrasound device as taught by de Jonge. The motivation to do this yields predictable results such as providing instructions to an operator of an ultrasound device through an augmented reality interface to make the instructions clearer and easier to understand (0167 of de Jonge). 

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl in view of Neubach, as applied to claim 23 above, in further view of Ferreri et al (US 2007/0213837 A1, Filed 2007-04-25, hereinafter “Ferreri). 
Claim 33: Brandl as modified discloses all the elements above in claim 23: Brandl fails to discloses, wherein the processing device is further configured to display an arrow that indicates the location for inserting the object into the patient.
However, Ferreri discloses, (0079: “in the targeting display 360 shown in FIG. 24, tail 370 of arrow indicator 366 may be shown in green to indicate that insertion of needle 403 through needle window 302 would be appropriate (e.g., the needle would reach septum 76”). Hence, the arrow indicator corresponds to the septum which would be the appropriate location for needle insertion into the patient. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the processing device of Brandl as modified to be configured to display an arrow that indicates the location for inserting the object into the patient as taught by Ferreri. The motivation to do this yield predictable results such as providing clearer and easier instructions to appropriately position the needle.

Claim 34: Brandl as modified discloses all the elements above in claim 23: Brandl fails to disclose, wherein the GUI displays an instruction for insertion of the object into the patient.
However, Ferreri discloses, (0079: “It will also be appreciated that further visual indication may be given to a user to represent location and orientation information, such as with the use of colors. For instance, in the targeting display 360 shown in FIG. 23, the arrow indicator 366 may be shown in red to indicate that insertion of needle 403 through needle window 302 would not be appropriate (e.g., needle 403 would not reach septum 76). By contrast, in the targeting display 360 shown in FIG. 24, tail 370 of arrow indicator 366 may be shown in green to indicate that insertion of needle 403 through needle window 302 would be appropriate (e.g., the needle would reach septum 76).” Hence, Ferreri discloses instruction for insertion indicated by the color of a red or green arrow. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the graphical user interface of Brandl as modified to include wherein the GUI displays an instruction for insertion of the object into the patient as taught by Ferreri. The motivation to do this yield predictable results such as providing clearer and easier instructions to appropriately position the needle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        


/YI-SHAN YANG/Primary Examiner, Art Unit 3793